       Case 2:21-cv-00215-RSM Document 6 Filed 04/12/21 Page 1 of 2




                                               THE HONORABLE RICARDO S. MARTINEZ




                          UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
                                                  NO.     C21-215-RSM
                       Plaintiff,

               v.                                 ORDER GRANTING PLAINTIFF’S
                                                  MOTION TO CONTINUE COURT DATES
SEATTLE TRUCKING INC., a Washington
corporation,

                       Defendant.
.



       THIS MATTER having come on to be heard on the motion of Plaintiff, Plaintiff

appearing through its attorney, Russell J. Reid of Reid, McCarthy, Ballew & Leahy, L.L.P.,

Plaintiff is requesting a 60-day continuance of each of the scheduled deadlines for the FRCP

Conference for April 2, 2021, Initial Disclosures for April 9, 2021 and Joint Status Report for

April 16, 2021, to give the process server time to serve the Defendant, as the Plaintiff filed its

Complaint with the Court on February 22, 2021, the lawsuit was sent for service on the

Defendant on March 1, 2021, and the process server is doing a skip trace on the Defendant as

the address on file with the Secretary of State is a UPS store, Box 547, where the Defendant is

receiving mail, now, therefore;


ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C21-215-RSM
Page 1 of 2
       Case 2:21-cv-00215-RSM Document 6 Filed 04/12/21 Page 2 of 2




       IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Court Dates has been

granted as follows:

       Deadline for FRCP 26(f) conference……………..June 1, 2021

       Initial Disclosures Pursuant to FRCP 26(a)………June 8, 2021

       Combined Joint Status Report and Discovery
        Plan as Required by FRCP 26(f), and Local
        Rule CR 16………………………………………June 15, 2021




       DATED this 12th day of April, 2021.




                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE




Presented for Entry by:


/s/Russell J. Reid
Russell J. Reid, WSBA #2560
Reid, McCarthy, Ballew & Leahy, LLP
100 West Harrison Street, N. Tower, #300
Seattle WA 98119
Telephone: (206) 285-0464
Fax: (206) 285-8925
Email: rjr@rmbllaw.com
Attorney for Plaintiff




ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C21-215-RSM
Page 2 of 2
